DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2022 has been entered.

Response to Amendment
Due to applicant’s amendment filed on December 8, 2022.
The status of the claims is as follows:
Claims 1, 11-12 and 17 have been amended, 
Claims 4, 8-10, 13 and 18-20 were previously presented,
Claims 3, 5-7 and 14-16 have been cancelled, and
Claims 21-24 have been newly added. 
Therefore, claims 1-2, 4, 8-13, 17-24 are currently pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Simko (US 4197890; hereinafter Simko).
Regarding claim 1, Simko discloses a receptacle embodiment (22; as shown in Figs. 1-2) comprising:
a wrap (24, 26 and 28) configured to define a chamber for receiving a container (i.e. in the form of a bottle (20));
a pair of slots (i.e. the respective gaps in between the two halves in which a respective elastic insert is provided – see annotated Simko Fig. 2 below) formed in the wrap, defining a bottom (36 and 38) and two sides (see annotated Simko Fig. 2 below); and 
a first connector (i.e. either one of the elastic inserts (30)) exposed through a first one of the pair of slots and coupled to a surface of the wrap, wherein the first connector consists of an elastic strap (Simko Col. 1 Ln. 36-54).

    PNG
    media_image1.png
    641
    1077
    media_image1.png
    Greyscale


Regarding claim 2, Simko further discloses wherein a second connector is exposed through a second one of the pair of slots and couple to the surface of the wrap, wherein the second connector consists of an elastic strap (see Simko annotated Fig. 2 above).

Regarding claim 4, Simko further discloses wherein the first connector and the second connector are coupled to an inner surface of the wrap (see Simko annotated Fig. 2 above).

Regarding claim 8, Simko further discloses wherein the receptacle is capable of receiving a twelve ounce can of a beverage.

Regarding claim 9, Simko further discloses wherein the receptacle is capable of being positioned between a collapsed position, an expanded position and an extended position.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-13, 17, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simko.
Regarding claim 11, Simko teaches a receptacle embodiment (22; as shown in Figs. 1-2) comprising:
a wrap (24, 26 and 28) configured to define a chamber for receiving a container (i.e. in the form of a bottle (20)); 
a pair of slots (i.e. the respective gaps in between the two halves in which a respective elastic insert is provided – see annotated Simko Fig. 2 above) formed in the wrap, defining a bottom (36 and 38) and two sides (see annotated Simko Fig. 2 above); and 
a first connector (i.e. either one of the elastic inserts (30)) exposed through a first one of the pair of slots and coupled to a surface of the wrap  (Simko Col. 1 Ln. 36-54).
	However, Simko fails to teach wherein the first connector consists of a first pair of elastic straps. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the single first (elastic) connector (of Simko) into a first pair of elastic straps (i.e. two different separate straps) to allow for better adjustability and securement of the container being received in the wrap. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04(V)(C)

Regarding claim 12, modified Simko as above further teaches a second connector (see annotated Simko Fig. 2 above); however, Simko fails to teach wherein the second connector consists of a second pair of elastic straps.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the single second (elastic) connector (of Simko) into a second pair of elastic straps (i.e. two different separate straps) to allow for better adjustability and securement of the container being received in the wrap. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04(V)(C)

Regarding claim 13, modified Simko as above further teaches wherein the first connector and the second connector are coupled to an inner surface of the wrap (see Simko annotated Fig. 2 above).
Regarding claim 21, Simko further discloses wherein the receptacle is capable of being positioned between a collapsed position, an expanded position and an extended position.

Regarding claim 24, Simko further discloses wherein the receptacle is capable of receiving a twelve ounce can of a beverage.

Regarding claim 17, Simko teaches a receptacle embodiment (22; as shown in Figs. 1-2) comprising:
a wrap (24, 26 and 28) configured to define a chamber for receiving a container (i.e. in the form of a bottle (20)); 
a pair of slots (i.e. the respective gaps in between the two halves in which a respective elastic insert is provided – see annotated Simko Fig. 2 above) formed in the wrap, defining a bottom (36 and 38) and two sides (see annotated Simko Fig. 2 above); and 
a first connector (i.e. either one of the elastic inserts (30)) exposed through a first one of the pair of slots and coupled to a surface of the wrap; and
a second connector (i.e. either one of the elastic inserts (30)) exposed through a second one of the pair of slots and coupled to a surface of the wrap  (Simko Col. 1 Ln. 36-54).
	Thus, Simko fails to teach wherein the first connector consists of a first pair of elastic straps, and wherein the second connector consists of a second pair of elastic straps.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the single first (elastic) connector (of Simko) into a first pair of elastic straps (i.e. two different separate straps) AND also make the single second (elastic) connector (of Simko) into a second pair of elastic straps (i.e. two different separate straps) to allow for better adjustability and securement of the container being received in the wrap. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04(V)(C)

Regarding claim 20, Simko further discloses wherein the receptacle is capable of receiving a twelve ounce can of a beverage.

Regarding claim 22, Simko further discloses wherein the receptacle is capable of being positioned between a collapsed position, an expanded position and an extended position.

Regarding claim 23, modified Simko as above further teaches wherein the first connector and the second connector are coupled to an inner surface of the wrap (see Simko annotated Fig. 2 above).

Claims 4, 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simko (as applied to claims 1, 11 and 17 above) in view of Panone (US 20160270575 – art of record; hereinafter Panone).
Regarding claims 4, 13 and 23, to the degree it can be argued that Simko fails to teach wherein the first connector and the second connector are coupled to an inner surface of the wrap.
	Panone is in the same field of endeavor as the claimed invention and Simko, which is an insulated container sleeve. Panone teaches a receptacle embodiment (i.e. in the form of a sleeve; as shown in Figs. 1-3 and 5) comprising: 
a wrap (i.e. in the form of wall body (1)) configured to define a chamber for receiving a container (see Panone [0016]),
a slot formed in the wrap, defining a bottom (3) and two sides (6); and 
a first connector (i.e. elastic strip (2)) exposed through the slot and coupled to a surface of the wrap (specifically an inner surface of the wrap – as shown in Panone Fig. 5), wherein the first connector consists of an elastic strap (Panone [0016-0033, 0035]).
	With this in mind,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of attaching the elastic strap to an inner surface of the wrap (as taught by Panone) for the first connector and the second connector (of Simko) to provide a smooth outer profile of the overall wrap and also prevents the respective connectors being damaged, destroyed and/or unattached.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simko (as applied to claim 1 above) in view of Tulp (US 20060043097 – art of record; hereinafter Tulp).
Regarding claim 10, Simko as above teaches all the structural limitations as set forth in claim 1, except for wherein indicia is formed on the surface of the wrap.
	Tulp is in the same field of endeavor as the claimed invention and Simko, which is a container sleeve. Tulp teaches a receptacle embodiment (i.e. in the form of a container sleeve (2); as shown in Fig. 1-3a) comprising: a wrap (4 and 6) configured to define a chamber for receiving a container; a pair of slots (see Tulp Figs. 1-3) formed in the wrap; a first connector (i.e. in the form of a first connection joint (8)) exposed through a first one of the slots and coupled to a surface of the wrap; a second connector (i.e. in the form of a second connection joint (10)) exposed through a second one of the slots and coupled to the surface of the wrap; and wherein indicia (i.e. in the form of image (24)) formed on the surface of the wrap; Tulp [0037-0043]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a surface of the wrap (of Simko) with similar indicia (as taught by Tulp) to allow the user easily identify their personal receptacle or wrap.
Examiner’s note: Further, applicant is reminded of the following: where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.) (“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”). See MPEP §2111.05(B)

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simko (as applied to claim 17 above) in view of Tulp (US 20060043097 – art of record; hereinafter Tulp).
Regarding claim 18, Simko as above teaches all the structural limitations as set forth in claim 17, except for wherein indicia is formed on the surface of the wrap.
	Tulp is in the same field of endeavor as the claimed invention and Simko, which is a container sleeve. Tulp teaches a receptacle embodiment (i.e. in the form of a container sleeve (2); as shown in Fig. 1-3a) comprising: a wrap (4 and 6) configured to define a chamber for receiving a container; a pair of slots (see Tulp Figs. 1-3) formed in the wrap; a first connector (i.e. in the form of a first connection joint (8)) exposed through a first one of the slots and coupled to a surface of the wrap; a second connector (i.e. in the form of a second connection joint (10)) exposed through a second one of the slots and coupled to the surface of the wrap; and wherein indicia (i.e. in the form of image (24)) formed on the surface of the wrap; Tulp [0037-0043]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a surface of the wrap (of Simko) with similar indicia (as taught by Tulp) to allow the user easily identify their personal receptacle or wrap.
Examiner’s note: Further, applicant is reminded of the following: where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.) (“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”). See MPEP §2111.05(B)
Regarding claim 19, modified Simko as above further teaches wherein the receptacle is formed from a blank (see Tulp Figs. 1-3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 8-13, 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736